PER CURIAM:
The sole issue on appeal is whether the Federal Food Stamp voluntary quit regulation, 7 C.F.R. 273.7(c), and the regulation defining “head of household” as the household’s “primary wage earner,” 7 C.F.R. 273.1(d)(2) are inconsistent with the Federal Food Stamp Act, 7 U.S.C. § 2011 et seq., or are valid as a permissible construction of the Act in the exercise of the Secretary’s delegated powers. The district court upheld the validity of the regulations and entered summary judgment in favor of the Secretary.
The undisputed facts are that Verna’s household included her two children and her boyfriend Riley. He was the primary wage earner for the household as that term is used in the regulations notwithstanding Verna’s contributions to the household. Riley quit his job without good cause, resulting in the disqualification of Verna’s household in accordance with the regulation’s definitions.
We agree with the district court that the regulations are not inconsistent with the Act, and adopt the district court’s opinion, published at 710 F.Supp. 1339, as the opinion of this court.
AFFIRMED.